DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al US 9,942,849 in view of Salkintzis US 20200092790 further in view of Spanier US 20140025321.
As to claims 1, 9, Hariharan teaches a wearable computing device (see fig. 8, 708, col. 12, line 57- col. 13, line 5) configured for communication with a controller device (see fig. 8, 702, col. 12, line 57- col. 13, line 5) and a host computing device (see fig. 8, 706, col. 13, lines 6-22) , the wearable computing device comprising: a memory (see fig. 4, 306, col. 9, lines 1-15); a processor configured to execute at least one application program (see fig. 4, 302, col. 9, lines 1-15); a data routing service executed by the processor that receives the one or more data messages from the at least one application program, encapsulates the one or more data messages, and routes the one or more data messages (see fig. 4, 340, col. 9, lines 1-15; ie The processor(s) 302 may also be coupled to memory management unit (MMU) 340, which may be configured to receive addresses from the processor(s) 302 and translate those addresses to locations in memory (e.g., memory 306, read only memory (ROM) 350, Flash memory 310) and/or to other circuits or devices, such as the display circuitry 304, radio 330, connector I/F 320, and/or display 342. The MMU 340 may be configured to perform memory protection and page table translation or set up. In some embodiments, the MMU 340 may be included as a portion of the processor(s) 302); and a personal area network service executed by the processor that data communicatively couples the 
As to claims 2, 10, the combination of Hariharan, Salkintzis and Spanier teaches wherein the personal area network service couples with the controller device via a first personal area network (see Hariharan fig. 4, 350, 354; wifi, Bluetooth ble, col. 9, lines 16-31, col. 9, line 62- col. 10, line 9).  
As to claims 3, 11, the combination of Hariharan, Salkintzis and Spanier teaches wherein the personal area network service couples with the host computing device via a first personal area network (see Hariharan fig. 4, 350, 354; wifi, Bluetooth ble controllers, col. 9, lines 16-31, col. 9, line 62- col. 10, line 9).  
As to claims 4, 12, the combination of Hariharan, Salkintzis and Spanier teaches wherein the personal area network service couples with the host computing device via a second personal area network (see Hariharan fig. 4, 352; cellular controller, col. 9, lines 16-31, col. 9, line 62- col. 10, line 9).  

As to claims 6, 14, the combination of Hariharan, Salkintzis and Spanier teaches wherein the first personal area network is a low-power personal area network (see Hariharan fig. 4, 350, 354; wifi, Bluetooth low energy; BLE, col. 9, lines 16-31, col. 9, line 62- col. 10, line 9).  
As to claims 7, 15, the combination of Hariharan, Salkintzis and Spanier teaches wherein the second personal area network is a general personal area network (see Hariharan fig. 4, 352; cellular communication such as LTE, LTE-A, GSM, etc, col. 9, lines 16-31, col. 9, line 62- col. 10, line 9)..  
As to claims 8, 16,  the combination of Hariharan, Salkintzis and Spanier teaches wherein the at least one application program transmits the one or more data messages to the data routing service using a communication interface, the communication interface provided by a communication library of the wearable computing device (see Hariharan col. 9, lines 5-15, ie. the processor(s) 302 may also be coupled to memory management unit (MMU) 340, which may be configured to receive addresses from the processor(s) 302 and translate those addresses to locations in memory (e.g., memory 306, read only memory (ROM) 350, Flash memory 310) and/or to other circuits or devices, such as the display circuitry 304, radio 330, connector I/F 320, and/or display 342. The MMU 340 may be configured to perform memory protection and page table translation or set up. In some embodiments, the MMU 340 may be included as a portion of the processor(s) 302).
3.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hariharan et al US 9,942,849 in view of Singh el al US 20160080995 further in view of Spanier US 20140025321.
As to claims 1, 9, Hariharan teaches a wearable computing device (see fig. 8, 708, col. 12, line 57- col. 13, line 5) configured for communication with a controller device (see fig. 8, 702, col. 12, line 57- col. 13, line 5) and a host computing device (see fig. 8, 706, col. 13, lines 6-22) , the wearable computing device comprising: a memory (see fig. 4, 306, col. 9, lines 1-15); a processor configured to execute at least one application program (see fig. 4, 302, col. 9, lines 1-15); a data routing service executed by the processor that receives the one or more data messages from the at least one application program, 


As to claims 3, 11, the combination of Hariharan, Singh and Spanier teaches wherein the personal area network service couples with the host computing device via a first personal area network (see Hariharan fig. 4, 350, 354; wifi, Bluetooth ble controllers, col. 9, lines 16-31, col. 9, line 62- col. 10, line 9).  
As to claims 4, 12,  the combination of Hariharan, Singh and Spanier teaches wherein the personal area network service couples with the host computing device via a second personal area network (see Hariharan fig. 4, 352; cellular controller, col. 9, lines 16-31, col. 9, line 62- col. 10, line 9).  
As to claims 5, 13, the combination of Hariharan, Singh and Spanier teaches wherein the personal area network service couples with the host computing device via the first and second personal area networks (see Hariharan fig. 4, first personal area network 350, 354; wifi, Bluetooth ble, and/or second personal area network; 352; cellular, col. 9, lines 16-31, col. 9, line 62- col. 10, line 9).  
As to claims 6, 14, the combination of Hariharan, Singh and Spanier teaches wherein the first personal area network is a low-power personal area network (see Hariharan fig. 4, 350, 354; wifi, Bluetooth low energy; BLE, col. 9, lines 16-31, col. 9, line 62- col. 10, line 9).  
As to claims 7, 15, the combination of Hariharan, Singh and Spanier teaches wherein the second personal area network is a general personal area network (see Hariharan fig. 4, 352; cellular communication such as LTE, LTE-A, GSM, etc, col. 9, lines 16-31, col. 9, line 62- col. 10, line 9)..  
As to claims 8, 16, the combination of Hariharan, Singh and Spanier teaches wherein the at least one application program transmits the one or more data messages to the data routing service using a communication interface, the communication interface provided by a communication library of the wearable computing device (see Hariharan col. 9, lines 5-15, ie. the processor(s) 302 may also be coupled to memory management unit (MMU) 340, which may be configured to receive addresses from the processor(s) 302 and translate those addresses to locations in memory (e.g., memory 306, read only memory (ROM) 350, Flash memory 310) and/or to other circuits or devices, such as the display circuitry 304, radio 330, connector I/F 320, and/or display 342. The MMU 340 may be configured to perform 
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T LE/Primary Examiner, Art Unit 2649